DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1(method), 7 (system) and 14 (system) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1+4 (method) 8+11 (system) U.S. Patent No. 1083614 in view of Frye et al. (Frye) US  2015/0193549 A1
17099548 (present application)
10101804 (Parent Patent)

1. A computer-implemented method comprising:
causing presentation, in a main window, of a first application in a first sub- window and a second application in a second sub-window, wherein presentation of the first sub-window and the second sub-window are within the main window;





receiving input indicating a drag and drop interaction between the first application in the first sub-window and the second application in the second sub- window;
storing a record of the drag and drop interaction;











 






 


 

 
 generating a graph, wherein the graph represents a history of one or more user interactions associated with the main window,wherein generating the graph comprises:
determining, from the record of the drag and drop interaction, a first node corresponding to the first application and a second node corresponding to the second application; and 
connecting the first node to the second node according to the record of the drag and drop interaction that indicates a connection between the first application and the second application; and
causing presentation a visual representation of the graph that includes the first node as visually connected to the second node, wherein the first node as visually connected to the second node represents a user interaction between the first application and the second application,
wherein the computer-implemented method is performed by one or more 
computer hardware processors.
Claim 7 
Claim 14
1. A method for a graphical user interface, the method comprising: 

causing presentation, in a main window of a web browser application, of a first application in a first sub-window and a second application in a second sub-window, 

wherein presentation of the first application in the first sub-window is larger than the second application in the second sub-window, and 

wherein presentation of the first sub-window and the second sub-window are within the main window; 

receiving a drag event message comprising a payload from the first application in the first sub-window, the payload comprising a data type and a first resource identifier; transmitting the drag event message to the second application that causes the second application in the second sub-window to present an updated user interface indication in the second sub-window based at least in part on the data type; receiving a drop event message comprising: (i) a source indication identifying the first application in the first sub-window, (ii) a destination indication identifying the second application in the second sub-window, and (iii) the first resource identifier; in response to receiving the drop event message, transmitting an update message to the second application that causes the second application in the second sub-window to retrieve first data indicated by the first resource identifier;
storing a record of a drag and drop interaction for the first resource identifier between the first application in the first sub-window and the second application in the second sub-window; 
determining, from the record of the drag and drop interaction, a relation between the first application and the second application that the first application provided input to the second application; and causing an updated presentation, in the main window of the web browser application, of the second application in the second sub-window as larger than the first application in the first sub-window based at least in part on the source indication of the drop event message, the destination indication of the drop event message, and the relation, wherein the method is performed by one or more computer hardware processors. 
4.The method of claim 2, further comprising: 
generating a graph, 


wherein generating the graph comprises: 
determining, from the record of the drag and drop interaction, a first node for the first application and a second node for the second application; and 
connecting the first node to the second node according to the record of the drag and drop interaction that indicates a connection between the first application and the second application; and 

causing presentation of the graph that includes a representation of the first node as visually connected to the second node.











Claim 8+11 

Claim 1+4

 


Frye disclose storing a record of the drag and drop interaction; generating a graph, wherein the graph represents a history of one or more user interactions associated with the main window, wherein generating the graph comprises: causing presentation a visual representation of the graph that includes the first node as visually connected to the second node, wherein the first node as visually connected to the second node represents a user interaction between the first application and the second application, wherein the computer-implemented method is performed by one or more computer hardware processors. It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Frye’s visualization of history data into Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Frye’s indicating connectivity between the nodes would help to provide more visualization of user interaction data into Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing visualization of user interaction data would improve the user’s experience of manipulating content displayed on the user interface. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 11-12, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nilo et al. (hereinafter Nilo) US 20180335914 in view of Frye et al. (Frye) US  2015/0193549 A1
In regard to claim 1, Nilo disclose A computer-implemented method comprising: ([0167][0030] drag and drop on the touchscreen Fig. 2A-2C) 
causing presentation, in a main window, of a first application in a first sub- window and a second application in a second sub-window, wherein presentation of the first sub-window and the second sub-window are within the main window; (Fig. 2, 6-8 etc. [0030]-[0032] displaying source and destination applications side-by side on touch screen 210, the portions of the source and destination applications displayed are 2 sub windows and within a main display)
receiving input indicating a drag and drop interaction between the first application in the first sub-window and the second application in the second sub- window; (Fig. 2, 6-8 etc. [0029] [0031]-[0037] [0087]-[0092] [0095] [0101]-[0102]drag the data from the source application and drop to the destination application, data can be file, image, application, etc. with a drag session id) 
determining, from the record of the drag and drop interaction, a first node corresponding to the first application and a second node corresponding to the second application; and connecting the first node to the second node according to the record of the drag and drop interaction that indicates a connection between the first application and the second application;  ([0092] [0102]-[0106] connect the source application with the destination application based on the drag and drop session from the each end of the applications)
But Nilo fail to explicitly disclose “storing a record of the drag and drop interaction; generating a graph, wherein the graph represents a history of one or more user interactions associated with the main window, wherein generating the graph comprises: causing presentation a visual representation of the graph that includes the first node as visually connected to the second node, wherein the first node as visually connected to the second node represents a user interaction between the first application and the second application, wherein the computer-implemented method is performed by one or more computer hardware processors.”
Frye disclose storing a record of the drag and drop interaction; ([0006][0007] [0028] [0029] [0044] [0057]  history data associated with user interaction stored in a storage medium) 
generating a graph, wherein the graph represents a history of one or more user interactions associated with the main window, (Fig.2, [0006][0007] [0029][0030]-[0034] [0044] a graphical view of the history data, the user interactions in the window) 
wherein generating the graph comprises: causing presentation a visual representation of the graph that includes the first node as visually connected to the second node, wherein the first node as visually connected to the second node represents a user interaction between the first application and the second application, (Fig.2, 3, [0006][0007] [0029][0030]-[0034] [0037]-[0044] for example. Fig.2, 218 connected to 220, user navigated from the first node (first domain, shopping, for example) to second node (second domain, news, etc. for example))
wherein the computer-implemented method is performed by one or more computer hardware processors. ([0054] perform by the microprocessor)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Frye’s visualization of history data into Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Frye’s indicating connectivity between the nodes would help to provide more visualization of user interaction data into Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing visualization of user interaction data would improve the user’s experience of manipulating content displayed on the user interface. 
In regard to claim 5, Nilo, Hansbrough and Frye disclose The computer-implemented method of Claim 1, the rejection is incorporated herein.
But Nilo fail to explicitly disclose “wherein generating the graph further comprises: determining a third node that represents at least one of a resource, a data set, an item, a user interface, a transformation, a user interaction, or a third application; and connecting the third node to the second node, wherein the visual representation of the graph further includes the third node as visually connected to the second node.”
Frye disclose wherein generating the graph further comprises: determining a third node that represents at least one of a resource, a data set, an item, a user interface, a transformation, a user interaction, or a third application; (Fig.2, 3, [0006][0007] [0029][0030]-[0035] [0037]-[0044] 206 or 208 as the third node, for example, note represent content, for example) and connecting the third node to the second node, wherein the visual representation of the graph further includes the third node as visually connected to the second node.  (Fig.2, 3, [0006][0007] [0029]-[0034] [0037]-[0044] nodes are connected 206 connected to 202, for example) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Frye’s visualization of history data into Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Frye’s indicating connectivity between the nodes would help to provide more visualization of user interaction data into Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing visualization of user interaction data would improve the user’s experience of manipulating content displayed on the user interface. 
In regard to claim 7, Nilo, Frye disclose claim 7, claim 7 is a system claim corresponding to the method claim1 above and, therefore, are rejected for the same reasons set forth in the rejections of claim 1. Frye disclose receive a request to present a historical view; ([0008] [0037] presented based on user input) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Frye’s visualization of history data into Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Frye’s indicating connectivity between the nodes would help to provide more visualization of user interaction data into Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing visualization of user interaction data would improve the user’s experience of manipulating content displayed on the user interface.
In regard to claim 11, claim 11 is a system claim corresponding to the method claim 5  above and, therefore, are rejected for the same reasons set forth in the rejections of claim 5.
In regard to claim 12, Nilo, Frye disclose The system of Claim 7, the rejection is incorporated herein.
Nilo also disclose wherein receiving the input further comprises receiving a first message from the first application, wherein the first message comprises a resource identifier associated with the drag and drop interaction, (Fig. 2A-2C, etc. [0029] [0031]-[0037]  [0087]-[0092] [0095] [0101]-[0102]drag the data from the source to destination application, data can be file, image, application, etc. with a drag session id)  and wherein the one or more computer hardware processors are further configured to execute additional computer- executable instructions to at least: transmit a second message to the second application that causes the second application in the second sub-window to retrieve first data indicated by the resource identifier. (Fig. 2A-2C, etc. [0029] [0031]-[0037]  [0087]-[0092] [0095] [0101]-[0102] the destination application user interface is updated based on the data dragged, the item is identified and presented) 
In regard to claims 14, 17, claims 14, 17 are system claims corresponding to the method claims 1, 5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1, 5.
In regard to claim 18, claim 18 is a system claim corresponding to the method claims 12 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 12.



Claims 3-4,  9-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nilo et al. (hereinafter Nilo) US 20180335914 and Frye et al. (Frye) US  2015/0193549 A1 as applied to claim 1, further in view of Hansbrough 2018/0348979 
In regard to claim 3, Nilo, Frye disclose The computer-implemented method of Claim 1, the rejection is incorporated herein.
But Nilo and Frye fail to explicitly disclose “further comprising: storing a plurality of records, wherein each record of the plurality of records indicates a user interaction within the main window.”
Hansbrough disclose further comprising: storing a plurality of records, wherein each record of the plurality of records indicates a user interaction within the main window. ([0028][0064] [0068][0083] [0087][0098]  user interactions and related context information are stored in a database as entities with user interaction logs, user software navigation history, user activity, user interaction, etc. on the user interface)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hansbrough’s storing user interaction information into Frye and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Hansbrough’s method of storing user interaction information would help to provide more user information to Frye and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that storing user interaction information would improve the user’s experience of manipulating the applications. 
In regard to claim 4, Nilo, Hansbrough and Frye disclose The computer-implemented method of Claim 3, the rejection is incorporated herein.
But Nilo fail to explicitly disclose “wherein generating the graph further comprises: determining a plurality of nodes, wherein each node from the plurality of nodes corresponds to a record from the plurality of records, and wherein the graph comprises the plurality of nodes.”
Frye disclose wherein generating the graph further comprises: determining a plurality of nodes, wherein each node from the plurality of nodes corresponds to a record from the plurality of records, and wherein the graph comprises the plurality of nodes. (Fig.2, 4, [0006][0007] [0029][0030]-[0034] [0037]-[0044] nodes are determined and displayed, such as user navigated from the first node (first domain, shopping, for example) to second node (second domain, news, etc. for example), history data as nodes)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Frye’s visualization of history data into Hansbrough and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Frye’s indicating connectivity between the nodes would help to provide more visualization of user interaction data into Hansbrough and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing visualization of user interaction data would improve the user’s experience of facilitate navigation from one piece of content to another piece of content. 
In regard to claims 9-10, claims 9-10 are system claims corresponding to the method claims 3-4  above and, therefore, are rejected for the same reasons set forth in the rejections of claims 3-4.
In regard to claims 15-16, claims 15-16 are system claims corresponding to the method claims 3-4 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 3-4.
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nilo et al. (hereinafter Nilo) US 20180335914 and Frye et al. (Frye) US  2015/0193549 A1 as applied to claim 1, further in view of Andler US 2014/0089818
In regard to claim 6, Nilo, Frye disclose The computer-implemented method of Claim 1, the rejection is incorporated herein.
But Nilo and Frye fail to explicitly disclose “wherein the graph comprises a directed graph.” 
Andler disclose wherein the graph comprises a directed graph. ([0060]- [0066][0092]-[0112]  etc. relationships can be visualized between the nodes and objects, objects can be uni or bi-directional)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Andler’s method of indicating connectivity between the nodes transfer between the nodes into Frye and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Andler’s indicating connectivity between the nodes transfer between the nodes would help to provide more indications related to the status of applications to Frye and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing more indications related to the status of applications would improve the user’s experience of manipulating the applications. 
In regard to claim 13, Nilo, Frye disclsoe The system of Claim 7, he rejection is incorporated herein.
But Nilo, Frye fail to explicitly disclose “wherein the visual representation of (i) the first node in the graph further includes a first icon that corresponds to a first type of the first node and (ii) the second node in the graph further includes a second icon that corresponds to a second type of the second node.”
Andler disclose wherein the visual representation of (i) the first node in the graph further includes a first icon that corresponds to a first type of the first node and (ii) the second node in the graph further includes a second icon that corresponds to a second type of the second node. ([0063]-[0066] [0083]-[0089] etc. displaying visual indicator, icons, etc. to indicate the status like connectivity between the first and send entities) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Andler’s method of indicating connectivity between the nodes transfer between the nodes into Frye and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Andler’s indicating connectivity between the nodes transfer between the nodes would help to provide more indications related to the status of applications to Frye and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing more indications related to the status of applications would improve the user’s experience of manipulating the applications. 
In regard to claim 19, claim 19 is a system claim corresponding to the method claims 13 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 13.
Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nilo et al. (hereinafter Nilo) US 20180335914, Frye et al. (Frye) US  2015/0193549 A1 as applied to claim 1, further in view of Kim US 2014/0089831
In regard to claim 2, Nilo, Frye disclose The computer-implemented method of Claim 1, the rejection is incorporated herein.
But Nilo and Frye fail to explicitly disclose “the computer-implemented method further comprising: wherein presentation of the first application in the first sub-window is larger than the second application in the second sub-window, in response to receiving the input indicating the drag and drop interaction, causing an updated presentation, in the main window, of the second application in the second sub-window as larger than the first application in the first sub-window.”
Kim disclose the computer-implemented method further comprising: wherein presentation of the first application in the first sub-window is larger than the second application in the second sub-window, ([0046][0052]-[0054],[0064] [0068][0069][0071] [0072]Fig. 5B, 535 the internet application has bigger window than the email application and 539 the email application has bigger window than the internet application base on the drag and drop direction) in response to receiving the input indicating the drag and drop interaction, causing an updated presentation, in the main window, of the second application in the second sub-window as larger than the first application in the first sub-window. ([0046][0052]-[0054],[0064] [0068][0069][0071] [0072]Fig. 5B, 535 the internet application has bigger window than the email application and 539 the email application has bigger window than the internet application base on the drag and drop direction)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kim’s application window update based on the drag and drop direction into Frye and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kim’s application window update based on the drag and drop direction would help to provide more methods of displaying applications to Frye and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that updating application windows based on the drag and drop direction would improve the user’s experience of manipulating the applications. 
In regard to claim 8, Nilo, Frye disclose The system of Claim 7, the rejection is incorporated herein.
But Nilo, Frye fail to explicitly disclose “wherein the one or more computer hardware processors are further configured to execute additional computer-executable instructions to at least: cause presentation, in the main window, of a new layout of the first sub- window and the second sub-window, wherein causing presentation of the new layout further comprises: determining a first position of the first application in the first sub- window and a second position of the second application in the second sub- window; and causing presentation, in the main window, of the first sub-window at the first position and the second sub-window at the second position.”
Kim disclose wherein the one or more computer hardware processors are further configured to execute additional computer-executable instructions to at least: cause presentation, in the main window, of a new layout of the first sub- window and the second sub-window, wherein causing presentation of the new layout further comprises: determining a first position of the first application in the first sub- window and a second position of the second application in the second sub- window; and causing presentation, in the main window, of the first sub-window at the first position and the second sub-window at the second position. ([0037] [0046][0060] [0064][0062] [0071] [0072] Fig. 5B, based on the drag and drop user input, adjust the layout, to an intended direction after selecting the boundary and obtain the position information of the drag and drop input) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kim’s application window update based on the drag and drop direction into Frye and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kim’s application window update based on the drag and drop direction would help to provide more methods of displaying applications to Frye and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that updating application windows based on the drag and drop direction would improve the user’s experience of manipulating the applications. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nilo et al. (hereinafter Nilo) US 20180335914, Frye et al. (Frye) US  2015/0193549 A1 as applied to claim 14, further in view of Mahdian et al. (hereinafter Mahdian) US 2011/0055132
In regard to claim 20, The system of Claim 14, he rejection is incorporated herein.
But Nilo, Frye fail to explicitly disclose “wherein the graph comprises a directed graph, wherein each node in the directed graph is connected with another node in the directed graph by an edge, wherein each edge in the directed graph has a direction, and wherein each direction of a respective edge indicates a flow of data.”
Mahdian disclose wherein the graph comprises a directed graph, wherein each node in the directed graph is connected with another node in the directed graph by an edge, wherein each edge in the directed graph has a direction, and wherein each direction of a respective edge indicates a flow of data. (Fig. 1-2. [0038]-[0045] displaying a directed graph with nodes connecting with another with direction and edge) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Mahdian’s method of indicating connectivity between the nodes transfer between the nodes into Frye and Nilo’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Mahdian’s indicating connectivity between the nodes transfer between the nodes would help to provide more indications related to the status of applications to Frye and Nilo’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing more indications related to the status of applications would improve the user’s experience of manipulating the applications. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 7/6/2022 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20150227278 A1 	2015-08-13 		Bruce et al.
Dual Screen Interface
Bruce et al. disclose a computer implemented dual graphical user interface system having a dual graphical user interface program executable to segregate a patient's medical record into two distinct interacting parts which correspond with the use of a first graphical user interface and a second graphical user interface and correspondingly segregated in a first image display area and a second image display area. The first graphical user interface interactive with the user allows viewing of the cumulative electronic medical records of one or more patients and a second graphical user interface interactive with the user allows entry of information into the electronic medical record of one or more patients. The first and second graphical user interface allowing independent user interaction while interoperably connected to update the first graphical user interface with patient data entered into the second graphical user interface.… see abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



XUYANG XIA
Primary Examiner
Art Unit 2143

/XUYANG XIA/Primary Examiner, Art Unit 2143